Order entered July 25, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-01617-CR

                              JESSE LEE AUSTIN, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 416th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 416-82407-2013

                                          ORDER

       Appellant has informed the Court that he wishes to file a pro se response to the Anders

brief filed by appellate counsel.   Counsel previously informed the Court that counsel sent

appellant a copy of the record.       Accordingly, appellant’s pro se response is due by

SEPTEMBER 10, 2014.

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Jesse Austin,

TDCJ No. 1889220, Buster Cole Unit, 3801 Silo Road, Bonham, Texas 75418.

                                                    /s/   DAVID EVANS
                                                          JUSTICE